Title: Burgess Allison to Thomas Jefferson, 25 November 1818
From: Allison, Burgess
To: Jefferson, Thomas


          
            Respected Sir
            Washington D.C. Novr 25th 1818.
          
          Knowing that every improvement in the Arts & Sciences, which tends to promote the happiness or comfort of mankind, always gives you pleasure, I have taken the liberty of sending you the enclosed Pamphlet, exhibiting an improvement in Naval Architecture.
          Mr Annesley the Author was a particular acquaintance of mine before he went to Europe, which was about two years ago. He had built a small Sloop on the Hudson River, which plied between N. York & Albany for two years prior to his leaving this, and succeeded admirably. From that success he was encouraged to go to Europe, where it seems he has built another vessel upon the same Plan. He transmitted me several Copies of his Publication, which has afforded me the pleasure of distributing them among my friends & Gentlemen of Science—He writes me Word, that encouraged by the French Minister at London, he was to set off for Paris the next day, and meant to go from thence to Amsterdam: and then, to use his own words, for this Country, the best one that ever did, or does now exist on Earth for the happiness of mankind—
          I am again Stationed here for this Winter as Chaplain to the house of Representatives; and should you be able to spare so much time, I should be pleased to hear your opinion of this System of Naval Architecture—
          Wishing you every blessing, I remain respectfully Your Hbl Svt & fellow Citizen
          
            B Allison
          
        